DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
 Response to Amendment
The Amendment filed on 7/6/2022 has been entered. Claims 1, 3-8, and 10-12 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 12,
Line 1-4 recites “wherein a portion of the inner wall of the interface below the and the attachment portion along a longitudinal direction is free of contact with the outer wall of the sheath”. It is unclear what is meant by this limitation. For examination purposes Examiner construes “wherein a portion of the inner wall of the interface below the and the attachment portion along a longitudinal direction is free of contact with the outer wall of the sheath” to be “wherein a portion of the inner wall of the interface along a longitudinal direction is free of contact with the outer wall of the sheath”. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Thorley (U.S. PG publication 20140330217).
In regard to claim 1,
[AltContent: textbox (Intermediate area)][AltContent: textbox (First bead)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third bead)][AltContent: arrow][AltContent: textbox (Second bead)][AltContent: arrow][AltContent: textbox (Attachment portion)][AltContent: ][AltContent: textbox (Contact portion)][AltContent: ][AltContent: textbox (Inner wall)][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    786
    563
    media_image1.png
    Greyscale

Thorley discloses an injection device (figure 8, item 300, 400, 430) comprising an interface (figure 8, item 300 and 430) for mounting on a syringe body (figure 1, item 110 of syringe 100; Examiner notes figure 1, although drawn to a different embodiment, is referenced since it depicts the entire portion of syringe 100), the interface comprising an internal passage delimited by an inner wall (see figure 8 above), a needle (figure 8, item 410) and a sheath (figure 8, item 420) for receiving said needle (see figure 8), said sheath comprising an outer wall provided with a contact portion (see figure 8 above) of said sheath in contact with an attachment portion (see figure 8 above) of the inner wall of the interface (see figure 8 above), wherein: 
the contact portion comprises a first bead (see figure 8 above) forming a ring protruding outer wall of the sheath (see figure 8 above); the attachment portion comprises a second bead (see figure 8 above) forming a ring protruding from the inner wall of the interface (see figure 8 above) and a third bead (see figure 8 above) forming a ring protruding from the inner wall of the interface (see figure 8 above), wherein the attachment portion further comprises an intermediate area (see figure 8 above) between the second bead and the third bead (see figure 8 above), 
wherein the third bead and the second bead of the attachment portion frame the first bead of the contact portion (see figure 8 above); and 
wherein the first bead of the contact portion is in contact with both the third bead and the second bead of the attachment portion (see figure 8 above), but not in contact with the intermediate area of the attachment portion (see figure 8 above); 
wherein the second bead and the third bead are convex (see figure 8 wherein at least part of the second bead and third bead are convex).
Thorley is silent as to wherein the intermediate area is cylindrical in shape and wherein the second bead and the third bead extend towards the contact portion at the same length.
It would have been an obvious matter of design choice to modify Thorley to include wherein the intermediate area is cylindrical in shape and wherein the second bead and the third bead extend towards the contact portion at the same length since applicant has not disclosed that having wherein the intermediate area is cylindrical in shape and the second bead and the third bead extend towards the contact portion at the same length solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of wherein the intermediate area is cylindrical in shape and wherein the second bead and the third bead extend towards the contact portion at the same length, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Paragraph [00024] of Applicants disclosure supports that the shape is not critical and further states “Preferably, the portion that carries two beads includes an intermediate area between these beads, with this area being cylindrical in shape and/or so configured that there is no contact between this area and the bead of the other portion” which the intermediate area of Thorley is. Additionally it would have been an obvious matter of design choice to modify Thorley to include wherein the second bead and the third bead extend towards the contact portion at the same length since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the second and third bead, and a second bead and third bead having the claimed relative dimensions would not perform differently than the prior art device since the claimed intermediate area would still be present. 
	In regard to claim 3,
Thorley teaches the injection device according to claim 1, wherein the contact portion is cylindrical around the first bead (see figure 8 above).
In regard to claim 4,
Thorley teaches the injection device according to claim 1, wherein the attachment portion is cylindrical around the second bead (see figure 8 above).	
In regard to claim 5,
Thorley teaches the injection device according to claim 1, wherein at least one of the first, second or third beads has an arc-shaped longitudinal section (see figure 8 above).
In regard to claim 6,
[AltContent: textbox (Opening )][AltContent: arrow][AltContent: textbox (Section)][AltContent: ][AltContent: textbox (Seat)][AltContent: arrow][AltContent: textbox (Contact portion)][AltContent: ][AltContent: connector]
    PNG
    media_image1.png
    786
    563
    media_image1.png
    Greyscale


Thorley teaches the injection device according to claim 1, wherein the sheath comprises an inner channel (channel with which item 410 is within including item 425) including a seat configured to accommodate a proximal end of the needle (see figure 8 above), with said inner channel having a section extending beyond an end of the contact portion opposite the seat (see figure 8 above), with said section having a transverse opening (see figure 8 above).
In regard to claim 7,
Thorley teaches the injection device according to claim 1, in which the sheath is mounted sliding relative to the interface (paragraph [0064]), with the first, second and third beads forming stops opposing sliding (see figure 8).
In regard to claim 8,
Thorley teaches the injection device according to claim 1, not comprising any O-ring between the sheath and the interface (see figure 8).
In regard to claim 10,
Thorley teaches a syringe (see figure 8 and 1, item 100; Examiner notes figure 1, although drawn to a different embodiment, is referenced since it depicts the entire portion of syringe 100) with a body (figure 1, item 110), a piston (figure 1, item 800) capable of sliding in the body (paragraph [0058]), and the injection device according to claim 1 (see figure 1 and 8 and rejection of claim 1 above).
In regard to claim 11,
Thorley teaches the injection device according to claim 1, wherein the first bead, the second bead and the third bead are arc-shaped in cross-section (see figure 8).
In regard to claim 12,
Thorley teaches the injection device according to claim 1, wherein a portion of the inner wall of the interface below the and the attachment portion along a longitudinal direction is free of contact with the outer wall of the sheath (see 112b rejection above “wherein a portion of the inner wall of the interface below the and the attachment portion along a longitudinal direction is free of contact with the outer wall of the sheath” has been construed to be “wherein a portion of the inner wall of the interface along a longitudinal direction is free of contact with the outer wall of the sheath”; see figure 8).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8 and 10-12 have been considered but are moot because the new ground of rejection does not rely on any current interpretation of any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes a different embodiment of Thorley is being used in the current rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783      
/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783